Citation Nr: 1453546	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-33 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1990 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

In August 2012, the Veteran presented sworn testimony during a personal hearing in New York City, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

The Veteran's low back disability claim was originally denied in a September 2002 rating decision.  She received notice of the decision and of her appellate rights.  She did not file a notice of disagreement and that denial therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, the Veteran's service treatment records (STRs) were added to the claims file following the prior decision.  Accordingly, the Board will reconsider the Veteran's claim on the merits pursuant to 38 C.F.R. § 3.156(c) ("notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section").

In May 2014, this matter was remanded for further development and readjudication.

FINDING OF FACT

A low back disability, to include lumbar strain, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service. 

CONCLUSION OF LAW

The criteria for an award of service connection for a low back disability, to include lumbar strain, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a March 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, the "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (201).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations which, taken together are adequate to decide the claim.  The examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.  

In this case, it is noted that some of the Veteran's service treatment records are unavailable for review.  In cases such as these, where the STRs and/or service personnel records are unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Here, the Board notes that this matter was remanded in in May 2014 for further development, to include obtaining treatment records of Dr. R.H.W., obtaining service treatment records from her service in the U.S. Army and Army Reserves from November 1989 through December 1997, and a VA examination.  A letter was sent to the Veteran dated in May and June 2014 requesting the records.  No response was received.  In addition, a negative response dated in May 2014 indicated that the requested service treatment records were not available.  Finally, a VA examination was conducted in July 2014 that is adequate to decide the claim.  As such, the Board finds that there has been substantial compliance with the terms of the remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran has argued that she injured her back during basic training and was treated for low back complaints during service.  In addition, she testified in August 2012 that she suffered from low back pain prior to a pregnancy in 1991 that resulted in a miscarriage. In this regard, the Board notes that service treatment records dated in January 1991 indicate that the Veteran requested a pregnancy test, and a treatment note dated in March 1991 indicated that she was 18 to 19 weeks pregnant and was experiencing severe abdominal pain.  A treatment note dated in April 1991 indicated that the Veteran experienced a miscarriage in March 1991 and continued to complain of abdominal cramping thereafter.   A May 1991 physical examination noted a complaint of right flank pain.

The Veteran's post-service complaints of low back pain are documented in a letter from Dr. R.H.W. dated March 2007.  In the March 2007 letter, Dr. R.H.W. noted that magnetic resonance imaging (MRI) showed lumbar disc herniation, which "is often due to trauma."

In an April 2007 VA examination, the Veteran was diagnosed with a lumbosacral strain.  The examiner concluded, "[i]n my opinion, because claims file is negative for any low back pain problems during active military service, this patient's current back condition is not caused by or a result of military service."  No additional rationale was provided and the examiner did not address the Veteran's competent report of in-service and post-service low back symptomatology.  

The Veteran was afforded an additional VA examination dated in July 2014.  The examiner indicated that the Veteran's claims file and VBMS files were available and reviewed in connection with the examination and report.  The Veteran was diagnosed with lumbar strain.  The Veteran reported a history of chronic low back pain since she was in the service.  She reported that she was activated while in the second trimester of pregnancy and stated that heavy military activities caused a miscarriage.  Since 1991, she has been seen by a private physician.
The examiner stated that a detailed history was taken and Veteran's assertions that her low back problems started in service were considered in formulating an opinion. The examiner found that a detailed review of the Veteran's service treatment records did not indicate any complaints or treatment of any back problems. The report of Medical examination in May 1991 documented no back problems and there was no evidence of back problems while in service or for several years
after discharge from military service.  Hence, the examiner found that the Veteran's
current condition of the back was not related to any event while in service.

Based on the foregoing, service connection for a low back disability, to include lumbar strain, is not warranted.  The record shows that the Veteran has been diagnosed with lumbar strain and lumbar disability herniation.  The question for consideration is whether this condition was caused by her active military service.  In this case, the medical evidence is negative.  Specifically, both the April 2007 and July 2014 VA examiners found that the Veteran's back condition was not due to her active military service.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners reviewed the Veteran claims file and were apprised of the medical history and the Veteran's contentions regarding her back symptoms in service and afterwards.  After examination and review, the examiners provided a definite opinions supported by reasoned rationales.  As such, the opinions are highly probative.  

The Veteran has contended on her own behalf that her low back condition is related to her active service.  The Veteran testified to such symptoms before the Board.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether a back disorder is related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, the Veteran was not been diagnosed with arthritis of the low back.  As such, service connection for a chronic condition based on 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.309(a) is not warranted.  

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a low back disability, to include lumbar strain, is denied.




____________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


